Citation Nr: 0408226	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  97-33 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the RO.  His claim 
was received by VA on March 19, 1997.  

Although the veteran's representative argued that the 
veteran's currently diagnosed GAD (generalized anxiety 
disorder) and other diagnoses should be part of the veteran's 
instant appeal, the Board notes that the September 1997 
rating decision, and NOD to that action, upon which the 
Board's jurisdiction is predicated, considered his PTSD 
alone.  Additionally, VA Form 8, the certification of the 
appeal to the Board from the RO, also identifies the issue in 
appellate status at this time as PTSD.  

Therefore, additional claims for an acquired psychiatric 
disorder, to include GAD, are referred to the VARO for any 
appropriate action.  

The veteran should note that the claim is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify you if further action is required on your 
part.  


REMAND

The veteran initially alleged several stressful incidents he 
feels are responsible for his current disability, in the May 
1997 PTSD questionnaire, and he also stated that he would 
provide further details at his personal hearing.  

However, the initial (undated) request sent to the U.S. Armed 
Service Center for Research of Unit Records (USASCRUR) did 
not include any of these specifics, just the veteran's basic 
identifying data and military assignment record.  USASCRUR 
replied that the information relayed was insufficient to 
conduct a search for specific stressors.  

In the February 2003 follow-up request, although specifics 
were provided, only one of the alleged incidents was provided 
to USASCRUR.  

Additionally, although some Morning Reports were requested in 
May 2000, it appears that the veteran may have referred to an 
incident, during his April 1999 hearing, that occurred 
outside the specific timeframe requested.  

Also, the Board notes that some of the information the 
veteran has provided has been corroborated, or at least not 
contradicted by, his personnel records, which show that his 
unit was awarded the outstanding unit award (AFOUA).  

He also provided specific name and rank information of his 
buddies who he alleges had knowledge of such incidents, in 
his April 2003 letter.  VA should therefore tell him to 
submit buddy statements.  

However, because the specific stressor incidents underlying 
the PTSD diagnosis have not been verified, and insufficient 
other information is of record to ascertain whether or not 
the veteran witnessed these stressful episodes, further 
development is required.  

Thus, the RO should review the record, in particular, the May 
1997 PTSD questionnaire submitted by the veteran, the April 
1999 hearing transcript, the morning reports, personnel 
records, the March 2003 USASCRUR reply, and the veteran's 
response, if any, to paragraph number 1 below, and request 
verification of each incident not already covered by the 
timeframe/specifics of the March 2003 request.  (The initial 
USASCRUR request is meaningless, as it did not conform with 
Guide for the Preparation and Submission of Post-Traumatic 
Stress Disorder Research Requests, pp. 9-18.)  



Thus, the case is REMANDED for the following:

1.  Send the veteran 4 PTSD Stressor 
Development Questionnaire letters.  Tell 
him to use a separate form for each 
alleged incident, supplying as much 
information as possible.  Allow an 
appropriate period for a response.  

2.  Inform the veteran that he should 
have the people he identified in the 
April 2003 letter submit "buddy 
statements," if possible; and that he 
can submit other lay statements.  Allow 
an appropriate period for a response.  

3.  Even if no response is received, 
request Morning Reports of "27th FMS, 
Cannon AFP" from "9-1-64 to
9-30-64" from NPRC, or appropriate 
agency.  (Air Force morning reports to 30 
June 1966, stored at NPRC.)  

4.  Review the May 1997 PTSD 
questionnaire, the May 1997 PTSD VAE 
report, the April 1999 Hearing 
transcript, the morning reports, 
personnel records, the March 2003 
USASCRUR reply, and the veteran's 
response to paragraph number 1, if any, 
and request verification of each incident 
from the appropriate agency, as indicated 
(if claim is not granted in response to 
para. 2 and/or 3, above.)  

5.  If, after conducting any additional 
action deemed appropriate, and if the 
benefits sought on appeal remain denied, 
the veteran and his representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of  Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




